DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. [PG. Pub. No.: US 2005/0161749 A1].
The applied reference has a common Inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
With regards to claim 1, Yang discloses a method of operating a readout system (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical transducers can provide both input stimuli, i.e. signal forces, and readout of the mechanical response, i.e. output displacement. Hereafter these are termed actuators and (displacement) transducers, respectively. Through additional control transducers, electrical signals--either quasi-static or time-varying--can be applied and converted into quasi-static or time-varying forces that excite or perturb the properties of the mechanical element in a controlled and useful manner. Utilizing different physical processes of electromechanical transduction and actuation allow highly independent interaction between these ports, in effect enabling "orthogonality" between the input, output and possibly multiple control ports. In other words, each port can strongly interact with the mechanical element, while maintaining relatively weak direct couplings to each other. For time-varying stimuli when frequency conversion is the goal, this orthogonality can be provided by a tuned or narrowband transducer response to (frequency-) select input and output signals from control signals, e.g. pump signals, ¶0031), the method comprising: providing a sensor array comprising a plurality of sensors (sensor systems comprise simple one element 
With regards to claim 2, Yang discloses wherein each resonant frequency of the plurality of resonant frequencies is operable to change upon adsorption of an analyte on each resonator (The NEMS resonating beam includes a surface adapted to adsorb a test material, performance of the NEMS resonating beam being affected by the test material and being measured by the bridge, ¶0076 and a NEMS electronic chemical sensing array comprising a plurality of strain-sensing NEMS cantilevers, each having an overlayer disposed thereon which is responsive to a corresponding analyte, ¶0104). 
With regards to claim 4, Yang discloses wherein each output signal of the plurality of output signals is indicative of the frequency characteristics of the resonator of one of the plurality of sensors (each of the NEMS cantilevers having a different resonant frequency so that the corresponding plurality of resonant frequencies covers a selected spectral range; and a plurality of drive/sense elements extending from the other one of the substrates, each of the drive/sense elements primarily coupled with one of the plurality of piezoresistive NEMS cantilevers, ¶0102).
With regards to claim 5, Yang discloses wherein the plurality of sensors are nanoelectromechanical system (NEMS) sensors (A bridge circuit provides two out-of-phase components of an excitation signal to a first and second NEMS beam in a first and second arm, ABSTRACT and The NEMS resonating beam includes a surface 
With regards to claim 6, Yang discloses providing at least one excitation signal to the plurality of sensors (A bridge circuit provides two out-of-phase components of an excitation signal to a first and second NEMS beam in a first and second arm, ABSTRACT). 
With regards to claim 7, Yang discloses wherein the at least one excitation signal comprises a signal having a power across a range of frequencies that is substantially constant (¶0209). 
With regards to claim 8, Yang discloses wherein the at least one excitation signal comprises a signal having a power at each of the plurality of resonant frequencies that is greater than a threshold power (observed very strong vibration signal around a first mechanical resonance. The magnitude response curves at various driving amplitudes are shown in FIG. 4a, which is a graph of output voltage magnitude verses frequency. Calculations confirm that this resonance corresponds to the first out-of-plane vibrational mode, i.e. out of the plane in which the beam normal lies. When the drive amplitude is increased above 45 mV, the response curve becomes nonlinear and assumes an asymmetric Lorentzian shape, Fig. 4a, ¶0182). 
With regards to claim 9, Yang discloses wherein the plurality of resonant frequencies correspond to a fundamental mode band or a first mode band (The SiC NEMS beam has dimensions and parameters providing a fundamental resonance frequencies in the UHF range and higher and in particular in the microwave L band, ¶0087). 
With regards to claim 10, Yang discloses based on the analysis of the plurality of output signals: identifying a second plurality of resonant frequencies associated with the plurality of sensors (The response of the overlay comprises a mass loading resulting in a change in total inertial mass of each corresponding cantilever and where the means for detecting comprises means for detecting changes in resonant frequency shifts for each cantilever, ¶0104), wherein the second plurality of resonant frequencies correspond to a second mode band (The SiC NEMS beam has dimensions and parameters providing a fundamental resonance frequencies in the UHF range and higher and in particular in the microwave L band, ¶0087); and detecting a second frequency shift associated with at least one of the second plurality of resonant frequencies (The response of the overlay comprises a mass loading resulting in a change in total inertial mass of each corresponding cantilever and where the means for detecting comprises means for detecting changes in resonant frequency shifts for each cantilever, ¶0104). 
With regards to claim 11, Yang discloses combining the plurality of output signals into the readout signal (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical transducers can provide both input stimuli, i.e. Signal forces, and readout of the mechanical response, i.e. output displacement, ¶0031). 
With regards to claim 12, Yang discloses wherein the plurality of output signals are collected concurrently (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al. [PG. Pub. No.: US 2005/0161749 A1] in view of Roukes et al. PG. Pub. No.: US 2018/0005809 A1].
Inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regards to claim 3, Yang discloses the claimed invention as cited above in claim 2, however is silent on wherein the analyte is one of a particle, an atom, a molecule, a biomolecule, a protein, or a multi-proteoform complex. 
Roukes teaches the field of nems mass spectrometry wherein the analyte is one of a particle, an atom, a molecule, a biomolecule, a protein, or a multi-proteoform complex (A wide variety of samples can be introduced into and analyzed with the instruments and methods described herein including , for example , biomolecules, ¶0125).
At the time of filing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang with the teaching of Roukes for the purpose 
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being obvious over Yang et al. [PG. Pub. No.: US 2005/0161749 A1] in view of Roukes et al. PG. Pub. No.: US 2014/0244180 A1].
With regards to claim 13, Yang discloses Yang discloses a readout system (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical transducers can provide both input Stimuli, i.e. Signal forces, and readout of the mechanical response, i.e. output displacement. Hereafter these are termed actuators and (displacement) transducers, respectively. Through additional control transducers, electrical signals—either quasi-Static or time-varying-can be applied and converted into quasi-Static or time-varying forces that excite or perturb the properties of the mechanical element in a controlled and useful manner, ¶0031) comprising: a sensor array comprising a plurality of sensors (Sensor systems comprise simple one element systems, or more complex compound-element designs to achieve specific functionality, ¶0042), wherein each sensor of the plurality of sensors includes a resonator with frequency characteristics different from the resonator of each other sensor of the plurality of sensors (each of the NEMS cantilevers having a different resonant frequency So that the corresponding plurality of resonant frequencies covers a Selected Spectral range, and a plurality of drive/Sense elements extending from the other one of the Substrates, each of the drive/Sense elements primarily coupled with one of the plurality of piezoresistive NEMS cantilevers, ¶0102), and wherein the plurality of sensors are configured to generate a 
Roukes (US ‘180) is in the field of molecule analysis by nanomechanical systems (TITLE) and teaches a configured computing system (In one embodiment, the sample includes soft analytes. In another embodiment, the sample includes rigid analytes. In another embodiment, the resonator comprises a compliant surface layer. In another embodiment, an instrument is provided which is adapted for carrying out the methods described herein. One embodiment also provides a computer readable media for carryout out the estimation step as described herein, ¶0017) coupled to the sensor array (A third step includes identification and stratification of each adsorbed species by analysis while on the NEMS array, in which some complexes can be selected for desorption before others, ¶0141).
At the time of filing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang with the teaching of Roukes US'180 for the purpose of reducing error and speeding up calculations of analyte data, ¶0118).
With regards to claim 14, Yang discloses wherein the plurality of sensors are nanoelectromechanical system (NEMS) sensors (The NEMS resonating beam includes a surface adapted to adsorb a test material, performance of the NEMS resonating beam being affected by the test material and being measured by the bridge, ¶0065); The invention is a NEMS electronic chemical sensing array comprising a plurality of strain-sensing NEMS cantilevers, each having an overlayer disposed thereon which is responsive to a corresponding analyte, ¶0090). 
With regards to claim 15, Yang discloses wherein the resonator of each sensor of the plurality of sensors (a pair of pump beams coupled to the signal beam and being driven, ¶0059) is characterized by a differing set of geometric dimensions (The SiC NEMS beam has dimensions and parameters providing a fundamental resonance frequencies in the UHF range and higher and in particular in the microwave L band, ¶0087). 
With regards to claim 16 Yang discloses wherein the set of geometric dimensions (The SiC NEMS beam has dimensions and parameters providing a fundamental resonance frequencies in the UHF range and higher and in particular in the microwave L band, 0087) includes one of a length of a doubly clamped beam or a length of a cantilever beam (The invention is an improvement in a two-port, straight, doubly clamped NEMS magnetomotive beam, ¶0096). The invention is a NEMS array analyzer comprising two opposing parallel substrates, a plurality of piezoresistive NEMS cantilevers extending from one of the sub strates, each of the NEMS cantilevers having a different resonant frequency So that the corresponding plurality of resonant frequencies covers a selected spectral range, and a plurality of drive/Sense elements extending from the other one of the substrates, each of the drive/sense elements primarily coupled with one of the plurality of piezoresistive NEMS cantilevers, ¶0102). 
With regards to claim 17 Yang discloses wherein the unique frequency characteristics change (The response of the overlay comprises a mass loading resulting in a change in total inertial mass of each corresponding cantilever and where the means for detecting comprises means for detecting changes in resonant frequency shifts for each cantilever, ¶0104) upon adsorption of an analyte on the resonator (The NEMS resonating beam includes a surface adapted to adsorb a test material, performance of the NEMS 
With regards to claim 19 Yang discloses wherein the plurality of resonant frequencies (each of the NEMS cantilevers having a different resonant frequency so that the corresponding plurality of resonant frequencies covers a selected spectral range, ¶0102) correspond to a fundamental mode band or a first mode band (The SiC NEMS beam has dimensions and parameters providing a fundamental resonance frequencies in the UHF range and higher and in particular in the microwave L band, ¶0087). 
With regards to claim 20, Yang discloses collecting a readout signal indicative of a plurality of output signals from a sensor array (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical transducers can provide both input stimuli, i.e. signal forces, and readout of the mechanical response, i.e. output displacement. Hereafter these are termed actuators and (displacement) transducers, respectively. Through additional control transducers, electrical signals—either quasi-static or time-varying-can be applied and converted into quasi-static or time-varying forces that excite or perturb the properties of the mechanical element in a controlled and useful manner, ¶0031). Each output signal of the plurality of output signals corresponding to one of a plurality of sensors of the sensor array (Multiterminal electromechanical devices are possible, i.e. devices that incorporate two-, three-, four-ports. In these, separate electromechanical transducers can provide both input stimuli, i.e. signal forces, and readout of the mechanical response, i.e. output displacement. Hereafter these are termed actuators and (displacement) transducers, respectively. Through additional control transducers, 
Roukes (US ‘180) is in the field of molecule analysis by nanomechanical systems (TITLE) and teaches teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Embodiments described herein include, for example, methods of using instruments and devices, methods of making instruments and devices, and instruments and devices themselves, as well as related systems and subsystems including software and hardware and computer readable media, ¶0008).
At the time of filing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang with the teaching of Roukes US'180 for the purpose of reducing error and speeding up calculations of analyte data, ¶0118). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [PG. Pub. No.: US 2005/0161749 A1] in view of Roukes et al. PG. Pub. No.: US 2014/0244180 A1] as applied to claim 17 above, and further in view of Roukes et al. PG. Pub. No.: US 2018/0005809 A1].
With regards to claim 18, Yang in view of Roukes US ‘180 discloses the claimed invention as cited above in claim 17, however is silent on wherein the analyte is at least 
Roukes US ‘809 teaches of the field of nems mass spectrometry and teaches wherein the analyte is one of a particle, an atom, a molecule, a biomolecule, a protein, or a multi-proteoform complex (A wide variety of samples can be introduced into and analyzed with the instruments and methods described herein including , for example , biomolecules, ¶0125).
At the time of filing, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang with the teaching of Roukes US’809 for the purpose of providing a NEMS analysis device that is flexible and can analyze a wide variety of types of samples, ¶0125).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852